UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 Commission File Number:000-53774 EARTH DRAGON RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Azaban Green Terrace St. 3-20-1 Minami Azabu Minato-ku Tokyo, 106-0047 Japan (Address of principal executive offices, including zip code.) 81-(0)3-6859-8532 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES []NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of November 30, 2010: $1,274,000. At August 31, 2011, 254,480,000 shares of the registrant’s common stock were outstanding. 1 TABLE OF CONTENTS Page No. PART I Item 1. Business 3 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 15 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 18 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A. Controls and Procedures 20 Item 9B. Other Information 22 PART III Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accountant Fees and Services 27 PART IV Item 15. Exhibits, Financial Statement Schedules 29 Signatures 30 2 PART I ITEM 1.BUSINESS. General We were incorporated in the State of Nevada on October 23, 2007. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on one claim. We maintain our statutory registered agent’s office at Business Filings Incorporated, 311 S. Division Street, Carson City, NV 89703 and our business office is located at Azaban Green Terrace St.,3-20-1 Minami Azabu Minato-ku, Tokyo, 106-0047 Japan. This is our mailing address as well. Our telephone number is 011-86-130-798-88886. There is no assurance that a commercially viable mineral deposit exists on the claim and further exploration will be required before a final evaluation as to the economic feasibility is determined. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause our plans to change. The fee simple title to the property is owned by the United States of America.Mineral Property Services staked the land and obtained a claim from the BLM.The claim is referred to as “Mountain Queen Lode Claim.”We have the right to enter on the claim with our employees, representatives and agents, and to prospect, explore, test, develop, work and mine the claim.On September 10, 2009, we became the registered owner of the Mountain Queen Lode Claim. Previously, Multi Metal Mining Corp. was the registered owner of Mountain Queen Lode Claim, who held it in trust for us. The claim is unencumbered and there are no competitive conditions which affect the claim. Further, there is no insurance covering the claim and we believe that no insurance is necessary since the claim is unimproved and contains no buildings or improvements. To date we have not performed any work on the claim. We are presently in the exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists in the claim until further exploration is done and a comprehensive evaluation concludes economic and legal feasibility. Claim The Mountain Queen Lode Claim is comprised of one located claim with an area of 20 acres located in the Goodsprings (Yellow Pine) Mining District situated within the southwestern corner of the State of Nevada, U.S.A. The Mountain Queen Lode Claim covers some former exploratory workings on an indicated mineral showing.On September 10, 2009, we became the registered owner of the Mountain Queen Lode Claim. Previously, Multi Metal Mining Corp. was the registered owner of Mountain Queen Lode Claim, who held it in trust for us. 3 MAP 1 4 MAP 2 Location and Access The Mountain Queen Lode Claim was located on November 26, 2007 and filed on November 30, 2007 in the Clark County recorder’s office in Las Vegas as No. 3366, File 080, Page 0087 in the official records book No. Z0071130. 5 The Mountain Queen Lode Claim is located within Section 33, Township 58 East, Range 25 South, in the Yellow Pine Mining District of Clark County, Nevada. Access from Las Vegas, Nevada to the Mountain Queen Claim is southward via Interstate Highway 15 for approximately 31 miles to within five miles past the town of Jean, Nevada, thence westerly for seven miles to the Mountain Queen Lode Claim which is north of the road. History There is no reported production from the Mountain Queen Lode Claim, however prospect pits within the confines of the Mountain Queen Lode Claim indicates former exploration of mineral zones. Physiography, Climate, Vegetation and Water The Mountain Queen Lode Claim is situated at the southern end of the Sheep Mountain Range, a north-south trending range of mountains with peaks reaching an elevation of 4,184 feet. The claim covers the southwesterly facing slopes of a northerly trending ridge including the valley therefrom.The area is of a typically desert climate with relatively high temperatures and low precipitation. Vegetation consists mainly of desert shrubs and cactus. Sources of water would be available from valley wells. Regional Geology In the Yellow Pine district, the Spring Mountain Range in the west, and the Sheep Mountain Range in the east consist mainly of Paleozoic sediments which have undergone intense folding accompanied by faulting. A series of Carboniferous sediments consist largely of siliceous limestones and include strata of pure crystalline limestone and dolomite with occasional intercalated beds of fine grained sandstone. These strata have a general west to southwest dip of from 15 to 45 degrees which is occasionally disturbed by local folds. Igneous rocks are scarce and are represented chiefly by quartz-monzonite porphyry dikes and sills. The quartz-monzonite porphyry is intruded into these strata and is of post-Jurassic age, perhaps Tertiary. Claim Geology The Mountain Queen Lode Claim is indicated to be underlain by the Yellowstone Limestone Member of the Monte Cristo Limestone Formation in close proximity to a thrust fault. Claim Mineralization The mineralization on the Mountain Queen Lode Claim is reported to be a dolomitized breccia near the base of the Yellowpine Limestone Member. The mineralization is possibly of hydrozincite, calamine, and galena in addition to its oxidation products. Supplies Supplies and manpower are readily available for exploration of the claim. 6 Other Other than our interest in the claim, we own no other property. Our Proposed Exploration Program Working with a $20,000 budget, we plan on doing trenching work with a back-hoe to expose bedrock.Metal detecting, soil and rock chip sampling, and geological mapping will be done once the bedrock is exposed.The object of this work will be to determine if there is an economically recoverable zinc resource on this claim.All sample locations will be marked and mapped.The initial phase of work will provide enough information to allow the company to decide whether or not to proceed to the next phase of exploration. It will take us two to three weeks to complete the trenching and collect the samples.Samples will be shipped to American Assay Labs of Reno Nevada, certified assayers.It will take another two to three weeks to obtain results from the lab.We will plot all sample locations on enlarged topo maps and provide GPS with these locations.Thereafter we will begin core drilling. We must conduct exploration to determine what amount of minerals, if any, exist on our properties and if any minerals which are found can be economically extracted and profitably processed. The claim is undeveloped raw land. Exploration and surveying has not been initiated and will not be completed until we raise additional money. That is because we do not have money to complete exploration. Before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We can't predict what that will be until we find mineralized material. We do not claim to have any minerals or reserves whatsoever at this time on any of the claim. The costs of our work program were provided by Professional Engineer and Geologist, Laurence Sookochoff. We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success.That is because we have a piece of raw land and we intend to look for a zinc ore body.We may or may not find an ore body.We have the right to prospect, explore, test, develop, work and mine the claim.We hope we do, but it is impossible to predict the likelihood of such an event. In addition, the nature and direction of the exploration may change depending upon initial results. We do not have any plan to take our company to revenue generation. That is because we have not found economic mineralization yet and it is impossible to project revenue generation from nothing. The following is an outline of the estimated maximum costs of this first phase of exploration of this claim: 7 Consulting Services $ Survey $ Trenching & Sampling $ 0 Analyzing Samples $ Competitive Factors The zinc mining industry is fragmented, that is there are many, many zinc prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the claim. We will either find zinc on the claim or not. If we do not, we will cease or suspend operations. We are one of the smallest exploration companies in existence. We are an infinitely small participant in the zinc mining market. Readily available zinc markets exist in the United States and around the world for the sale of zinc. Therefore, we will be able to sell any zinc that we are able to recover. Rental Fee Requirement The Federal government's Continuing Act of 2002 extends the requirement of rental or maintenance fees in place of assessment work for filing and holding mining claims with the BLM. All claimants must pay a yearly maintenance fee of $125 per claim for all or part of the mining claim assessment year. The fee must be paid at the State Office of the Bureau of Land Management by August 31, of each year. We have paid this fee through 2010. The assessment year ends on noon of September 1 of each year.The initial maintenance fee is paid at the time the Notice of Location is filed with the BLM and covers the remainder of the assessment year in which the claim was located. There are no exemptions from the initial fee. Some claim holders may qualify for a Small Miner Exemption waiver of the maintenance fee for assessment years after the year in which the claim was located.We do not qualify for a Small Miner Exemption.The following sets forth the BLM fee schedule: Fee Schedule (per claim) Location Fee $ Maintenance Fee $ Service Charges $ Transfer Fee $ Proof of Labor $ Notice of Intent to Hold $ Transfer of Interest $ Amendment $ Petition for Deferment of Assessment Work $ Notice of Intent to Locate on Stock Raising Homestead land $ The BLM regulations provide for three types of operations on public lands: 1. Casual Use level, 2. Notice level and 3. Plan of Operation level. 1. Casual Use means activities ordinarily resulting in no or negligible disturbance of the public lands or resources. Casual Use operations involve simple prospecting with hand tools such as picks, shovels, and metal detectors. Small-scale mining devices such as dry washers having engines with less than 10 brake-horsepower are allowed, provided they are fed using only hand tools. Casual Use level operations are not required to file an application to conduct activities or post a financial guarantee. 8 2. Notice level operations include only exploration activities in which five or less acres of disturbance are proposed. Presently, all Notice Level operations require a written notice and must be bonded for all activities other than reclamation. 3. Plans of Operation activities include all mining and processing (regardless of the size of the proposed disturbance), plus all other activities exceeding five acres of proposed public land disturbance. Operators are encouraged to conduct a thorough inventory of the claim to determine the full extent of any existing disturbance and to meet with field office personnel at the site before developing an estimate. The inventory should include photographs taken "before" and "after" any mining activity. If an operator constructs access or uses an existing access way for an operation and would object to BLM blocking, removing, or claiming that access, then the operator must post a financial guarantee that covers the reclamation of the access. Concurrence by the BLM for occupancy is required whenever residential occupancy is proposed or when fences, gates, or signs will be used to restrict public access or when structures that could be used for shelter are placed on a claim. It is the claimant's responsibility to prepare a complete notice or plan of operators. Mining Claims On State Land The Nevada law authorizing location of claims on State Lands was repealed in 1998. Acquisition of mineral rights on Nevada trust land can only be accomplished by application for a prospecting permit, mineral lease, or lease of common variety materials. We will secure all necessary permits for exploration and, if development of the claim is warranted, will file final plans of operation before we start any mining operations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the property. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. We are in compliance with all laws and will continue to comply with the laws in the future. We believe that compliance with the laws will not adversely affect our business operations. We are responsible to provide a safe working environment, not disrupt archaeological sites, and conduct our activities to prevent unnecessary damage to the claim. We will secure all necessary permits for exploration and, if development is warranted on the claim, will file final plans of operation before we start any mining operations. At this point, a permit from the BLM would be required. Also, we would be required to comply with the laws of the state of Nevada and federal regulations. We anticipate no discharge of water into active stream, creek, river, lake or any other body of water regulated by environmental law or regulation. No endangered species will be disturbed. Restoration of the disturbed land will be completed according to law. All holes, pits and shafts will be sealed upon abandonment of the claim. It is difficult to estimate the cost of compliance with the environmental law since the full nature and extent of our proposed activities cannot be determined until we start our operations and know what that will involve from an environmental standpoint. 9 Exploration stage companies have no need to discuss environmental matters, except as they relate to exploration activities. The only "cost and effect" of compliance with environmental regulations in the State of Nevada is returning the surface to its previous condition upon abandonment of the claim. We will only be using "non-intrusive" exploration techniques and will not leave any indication that a sample was taken from the area. We have not allocated any funds for the cost of reclamation of the claim. Subcontractors We intend to use the services of a consultant who will supervise the subcontractors for manual labor exploration work on the claim.We have not selected the consultant as of the date of this annual report. Employees and Employment Agreements At present, we have no full-time employees. Our officers and directors work part-time for the Company. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. Claim Interests and Mining Claims in General Mining claims are subject to the same risk of defective title that is common to all real property interests. Additionally, mining claims are self-initiated and self-maintained and therefore, possess some unique vulnerabilities not associated with other types of property interests. It is impossible to ascertain the validity of unpatented mining claims solely from an examination of the public real estate records and, therefore, it can be difficult or impossible to confirm that all of the requisite steps have been followed for location and maintenance of a claim. If the validity of a patented mining claim is challenged by the BLM or the U.S. Forest Service on the grounds that mineralization has not been demonstrated, the claimant has the burden of proving the present economic feasibility of mining minerals located thereon. Such a challenge might be raised when a patent application is submitted or when the government seeks to include the land in an area to be dedicated to another use. 10 Reclamation We generally are required to mitigate long-term environmental impacts by stabilizing, contouring, resloping and revegetating various portions of a site after mining and mineral processing operations are completed. These reclamation efforts will be conducted in accordance with detailed plans, which must be reviewed and approved by the appropriate regulatory agencies. Government Regulation Mining operations and exploration activities are subject to various national, state, and local laws and regulations in the United States, which govern prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, protection of the environment, mine safety, hazardous substances and other matters. We will obtain the licenses, permits or other authorizations currently required to conduct our exploration program. We believe that we are in compliance in all material respects with applicable mining, health, safety and environmental statutes and the regulations passed thereunder in the Nevada and United States. Our mineral exploration program is subject to the regulations of the Bureau of Land Management.The prospecting on the claim is provided under the existing 1872 Mining Law and all permits for exploration and testing must be obtained through the local Bureau of Land Management (BLM) office of the Department of Interior. Obtaining permits for minimal disturbance as envisioned by this exploration program will require making the appropriate application and filing of the bond to cover the reclamation of the test areas. From time to time, an archeological clearance may need to be contracted to allow the testing program to proceed. Environment Regulations Our activities are subject to various federal and state laws and regulations governing protection of the environment. These laws are continually changing and, in general, are becoming more restrictive. We intend to conduct business in a way that safeguards public health and the environment.We will conduct our operational compliance with applicable laws and regulations. Changes to current state or federal laws and regulations in Nevada, where we intend to operate could in the future require additional capital expenditures and increased operating and/or reclamation costs. Although we are unable to predict what additional legislation, if any, might be proposed or enacted, additional regulatory requirements could impact the economics of our projects. To date, therehave beenno material environmental incidents or non-compliance with any applicable environmental regulations on the Mountain Queen Lode Claim. 11 Our Office Our office is located at Azaban Green Terrace St.,3-20-1 Minami Azabu Minato-ku, Tokyo, 106-0047 Japan. This is our mailing address as well. Our telephone number is 81-(0)3-6859-8532. ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 2.PROPERTIES. The Mountain Queen Lode Claim was located on November 26, 2007 and filed on November 30, 2007 in the Clark County recorder’s office in Las Vegas as No. 3366, File 080, Page 0087 in the official records book No. Z0071130. The Mountain Queen Lode Claim is located within Section 33, Township 58 East, Range 25 South, in the Yellow Pine Mining District of Clark County, Nevada. Access from Las Vegas, Nevada to the Mountain Queen Claim is southward via Interstate Highway 15 for approximately 31 miles to within five miles past the town of Jean, Nevada, thence westerly for seven miles to the Mountain Queen Lode Claim which is north of the road. ITEM 3.LEGAL PROCEEDINGS. We are not presently a party to any litigation. 12 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock was listed for trading on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) on April 15, 2009 under the symbol “EARH.”There are no outstanding options or warrants to purchase, or securities convertible into, our common stock. Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/11 to 5/31/11 Third Quarter: 12/1/10 to 2/28/11 Second Quarter: 9/1/10 to 11/30/10 First Quarter: 6/1/10 to 8/30/10 Fiscal Year High Bid Low Bid Fourth Quarter: 3/1/10 to 5/31/10 Third Quarter: 12/1/09 to 2/28/10 Second Quarter: 9/1/09 to 11/30/09 First Quarter: 6/1/09 to 8/30/09 13 Holders On July 1, 2011, we had approximately 82 shareholders of record of our common stock. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as id and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers’ duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, the FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of Our Public Offering On November 14, 2008, our Form S-1 registration statement (SEC file no. 333-152619) was declared effective by the SEC.Pursuant to the S-1, we offered 1,000,000 shares minimum, 2,000,000 shares maximum at an offering price of $0.05 per share in a direct public offering, without any involvement of underwriters or broker-dealers.On January 1, 2009, we completed our public offering and raised $98,000 by selling 1,960,000 shares of common stock at an offering price of $0.05 per share.Since completing our public offering, we have used all of the $98,000 proceeds as follows: 14 Consulting Services $ Survey & Sampling $ Sample Analysis $ Exploration $ Trenching $
